 


113 HR 3040 IH: Safe Freight Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3040 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Michaud (for himself and Ms. Pingree of Maine) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for the minimum size of crews of freight trains, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safe Freight Act.  
2.Freight train crew size 
(a)AmendmentSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following new section: 
 
20168.Freight train crew size Effective 30 days after the date of enactment of the Safe Freight Act, no freight train or light engine used in connection with the movement of freight may be operated unless it has a crew consisting of at least 2 individuals, one of whom is certified under regulations promulgated by the Federal Railroad Administration as a locomotive engineer pursuant to section 20135, and the other of whom is certified under regulations promulgated by the Federal Railroad Administration as a conductor pursuant to section 20163.. 
(b)Table of sections amendmentThe table of sections for chapter 201 of title 49, United States Code, is amended by adding at the end the following new item: 
 
 
20168. Freight train crew size..  
 
